Per Curiam.
This is a motion to dismiss the appeal of defendants, appellants, from the order of the Circuit Judge, refusing the motion of the defendants to make the complaint of the plaintiff more definite, by alleging the consideration, if any, for the amount of the indebtedness alleged in the complaint which was incurred by defendant’s testator; upon the ground that said appeal has been prematurely taken, the order appealed from being such an intermediate order as (if appealable) is not properly appealable until final judgment. After hearing argument by Mr. Mordecai, in behalf of respondent, for the motion, and Mr. Burke, in behalf of appellants, contra, it is adjudged by the court, that the objection is well taken; and it is, therefore, ordered, that the said appeal be dismissed, without prejudice to the appellants upon final judgment to appeal from such order if the same be appealable.